Case 1:20-cr-00314-GHW Document 75 Filed 07/21/21 Page 1 of 3

 

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF

Jonathan Marvinny, Esq.
Jennifer Willis, Esq.

Federal Defenders of New York
52 Duane Street

NY, NY 10007

The Silvio J, Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

July 21, 2021

Re: United States v. Ethan Melzer, $1 20 Cr. 314 (GHW)

Dear Counsel:

Please be advised that today the Government made a classified, ex parte submission to
Judge Woods pursuant to Section 4 of the Classified Information Procedures Act and Federal Rule
of Criminal Procedure 16(d), concerning classified discovery in this case. A proposed Protective
Order submitted to the Court is enclosed with this letter.

Enclosure.

/s/
Sam Adelsberg
Matthew Hellman
Assistant United States Attorneys
One St. Andrew’s Plaza

New York, New York 10007
212-637-2494 / 2278

 
Case 1:20-cr-00314-GHW Document 75 Filed 07/21/21 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA
ve :  §120Cr. 314 (GHW)
ETHAN MELZER, : PROTECTIVE ORDER
: WITH RESPECT TO CERTAIN
Defendant. : DISCOVERY
x

 

WOODS, D.J.:

This matter came before the Court on the Government’s motion (“Government
Motion”), exhibits, and the declarations of various Government officials (collectively, the
“Government Submission”). The Government Submission was filed ex parte, in camera, and
through the Classified Information Security Officer on July 21, 2021.

The Government Submission sought a protective order, pursuant to Section 4 of the
Classified Information Procedures Act (“CIPA”) and Rule 16(d)(1) of the Federal Rules of
Criminal Procedure, regarding disclosure of certain information. After ex parte, in camera
consideration of the Government Submission, this Court finds:

1. That the Government Submission contains and describes classified
information that requires protection against unauthorized disclosure. That information is
described with particularity in the Government Submission.

2. The head of the department that has control of the classified information
described in the Government Submission, after actual personal consideration, has lodged the state

secrets privilege with respect to that classified information.

at

 
Case 1:20-cr-00314-GHW Document 75 Filed 07/21/21 Page 3 of 3

3. Disclosure of the “Classified Materials’—as that term is defined in the
Government Submission—to the defense or the public could reasonably be expected to cause
serious damage to the national security.

4, The Classified Materials are not discoverable under Brady v. Maryland, 373
U.S. 83 (1963), and its progeny, or Rule 16 of the Federal Rules of Criminal Procedure. In
addition, the Classified Materials are not helpful to the defense, that is, useful to counter the
Government’s case or bolster a defense, as required under United States v. Aref, 533 F.3d 72, 78
(2d Cir. 2008).

Accordingly, it is:

ORDERED that the Government Motion is granted, and the Classified Materials,
as defined in the Government Motion and described herein, need not be disclosed to the defense;
and it is further

ORDERED that the Government Submission is hereby sealed, and shall remain
preserved in the custody of the Classified Information Security Officer, in accordance with
established court security procedures, until further order of this Court.

SO ORDERED in Chambers this day of , 2021.

 

THE HONORABLE GREGORY H. WOODS
United States District Judge
Southern District of New York

 
